IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ACADIA PHARMACEUTICALS INC.,
Plaintiff,
C.A. No. 1:20-cv-01029-RGA

V.

MSN LABORATORIES PRIVATE LTD.
and MSN PHARMACEUTICALS, INC.,

Nee Ne ee es ee ee ee ee

Defendants.

DEFENDANTS MSN LABORATORIES PRIVATE LIMITED AND MSN
PHARMACEUTICALS, INC.’S CORPORATE DISCLOSURE STATEMENT

UNDER FED. R. CIV. P. 7.1
Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, MSN Laboratories Private

Limited and MSN Pharmaceuticals, Inc., by and through the undersigned attorneys, hereby certify that
MSN Pharmaceuticals, Inc. is a wholly owned subsidiary of MSN Laboratories Private Limited. MSN
Pharmaceuticals, Inc. is the U.S. agent of MSN Laboratories Private Limited. MSN Laboratories
Private Limited is privately held and no public entity owns 10% or more of its stock.

SEITZ, VAN OGTROP & GREEN, P.A.

/s/ James S. Green, Jr.

James S. Green, Jr. (DE 4406)

222 Delaware Avenue, Suite 1500

Wilmington, DE 19801

302-888-7607
Attorney for Defendants

 
